[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
In this case, the court finds the issues in favor of the plaintiff as against the defendant and, therefore, awards damages as follows:
Economic Damages
    Medical bills                    $4,316.22 Lost wages (4 weeks @ $475.00)   $1,900.00 Subtotal                         $6,216.22
Noneconomic Damages $3,500.00
Total                            $9,716.22
The court also finds that the plaintiff was 0% responsible for her own injuries.
D. Michael Hurley, Judge Trial Referee